Opinion issued July 12, 2012.




                                      In The
                               Court of Appeals
                                     For The
                          First District of Texas


                              NO. 01-12-00495-CV


                          NORMA DAVID, Appellant

                                        V.

                          VIRGINIA DAVID, Appellee


                      On Appeal from 165th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2007-70840


                        MEMORANDUM OPINION

      Appellant Norma David has neither paid the required fees nor established

indigence for purposes of appellate costs. See TEX. R. APP. P. 5 (requiring payment

of fees in civil cases unless indigent), 20.1 (listing requirements for establishing
indigence); see also TEX. GOV’T CODE ANN. § 51.207 (Vernon Supp. 2011),

§.51.941(a) (Vernon 2005), § 101.041 (Vernon Supp. 2011) (listing fees in court of

appeals); Order Regarding Fees Charged in Civil Cases in the Supreme Court and

the Courts of Appeals and Before the Judicial Panel on Multidistrict Litigation,

Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A

§ B(1) (listing fees in court of appeals). After being notified that the appeal was

subject to dismissal, appellant did not respond. See TEX. R. APP. P. 5 (allowing

enforcement of rule); 42.3(c) (allowing involuntary dismissal of case).

      We dismiss the appeal for nonpayment of all required fees.

      We dismiss any pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Bland, Massengale, and Brown.




                                         2